DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.
 
Response to Remarks

This communication is considered fully responsive to the amendment filed on 08/12/2021.
Claims 1, 4-6, 9-10 are pending and has been examined in this office action.
Claims 1, 5-6 have been amended and no new claim has been added.

 Response to Arguments
Applicant’s arguments, filled on 04/07/2021 with respect claims 1, 4-6, 9, 10 under 35 USC § 103 have been considered but are moot because the arguments were drawn to features amended which have been address in the instant office action with HSU et al. (US Pub No.20140220974 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAI et al. (US Pub No. 20150365894 A1; hereinafter as “BAI”) in view of HSU et al. (US Pub No.20140220974 A1; hereinafter as “HSU”).

Regarding claim 1, BAI teaches a terminal (Fig. 4, UE 10/ UE 10 in Fig. 1 also) comprising:  a processor (aforesaid UE 10 has a processor, see fig. 3: processor 34) configured to generate a signal to be transmitted (aforesaid UE generate signal to be send to either macro eNB110 or local eNB 100 in fig. 4: aforesaid UE configured to and configured to change a target radio base station (fig. 4, Macro eNB 100 or Local eNB 110) for transmission of the signal based on a type of the signal (“two sets of DRX configurations may be configured for the dual connection capable UE 10”: [0054] lines 1-2; UE connects with “DRX Pattern-1”/control information configuration to Macro eNB: [0054]-[0055]); and 
a transmitter (fig. 3: cellular Modem 40: [0048]) configured to transmit the signal (cellular modem to communicate with Macro eNB100 or eNB 110), wherein: 
the terminal (fig. 4: UE) is configured to carry out inter-eNB carrier aggregation (CA) (fig. 4 where aforesaid UE is connected to two different eNB and carries out inter-eNB carrier aggregation; "dual connection" also referred to as inter-enhanced Node B Carrier Aggregation (inter-eNB CA) .. has recently emerged as a way to incorporate LAs into cellular networks …Fig. 4 enables user equipment (UE) to connect to both a macro evolved Node B (eNB) (e.g., operating on a 2 GHz frequency band) and a LA eNB (e.g., operating on a 3.5 GHz frequency band) simultaneously, with the macro eNB controlling some connection and signaling aspects, such as mobility functions, while the LA eNB offloads most data transmission: [0003], [0037], see fig. 1 where UE 10 is connected to both Macro cell and Location area cell: [0037]).

BAI does not specifically teach: the processor causes the transmitter to transmit the signal to a first target radio base station when the type of the signal is a user data signal, the processor causes the transmitter to transmit the signal to either the first target radio base station or a second target radio base station on the basis of a type of a control signal when the type of the signal is the control signal,  the control signal comprises a radio link control (RLC) control packet data unit (PDU) or a packet data convergence protocol (PDCP) control PDU, and the user data signal comprises a PDCP data PDU.

HSU, in the same field of endeavor, discloses: the processor (fig. 2: processor 222) causes the transmitter (fig. 2: transceiver 223)  to transmit the signal to a first target radio base station when the type of the signal is a user data signal (“UE 201 establishes a radio resource control (RRC) to a radio access network via its anchor/macro MeNB 202…where the associated PHY, MAC,…PDCP entities should be established in the UE side, responsible for …data transmission [Examiner’s Note: when PHY is PDCP entities, UE stablishes  connection with Anchor/Macro MeNB 202] and reception through MeNB 202: [0029]; also For user plane, terminal is connected only one eNB:: [0025] last lines), the processor (fig. 2: processor 222) causes the transmitter  (fig. 2: transceiver 223)  to transmit the signal to either the first target radio base station (see fig. 2: Anchor/MeNB 202) or a second target radio base station (see fig. 2: Draft SeNB) on the basis of a type of a control signal when the type of the signal is the control signal (when UE 101 is served by both anchor eNB 102 and drift eNB 103, the control of UE 101 ….functionality is split between anchor eNB 102 and drift eNB 103. For control plane, the RRC layer signaling may be performed mainly by the anchor eNB, with the drift eNB providing certain assistance: [0025]), the control signal comprises a radio link control (RLC) control packet data unit (PDU) (see fig. 2: UE with RLC PDU for control signal: “where the associated PHY, MAC, RLC and PDCP entities should be established in the UE side, responsible for the control and data transmission and reception through MeNB 202”: [0029]) or a packet data convergence protocol (PDCP) control PDU (PDCP entities should be established in the UE side, responsible for the control and data transmission and reception through MeNB 202: [0029]), and the user data signal comprises a PDCP data PDU (user data comprised PDCP : [0030]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was filed to create the invention of BAI to include the above recited limitations as taught by HSU in order to allow the UE to perform in high efficiency, e.g. less signaling and small interruption (HSU; Par. 0006).


Regarding claim 9, the combination of BAI, HSU,  specifically, BAI teaches, wherein, when a current configuration is released, the processor determines a specific radio base station as the  target radio base station for transmission of the signal (aforesaid UE determines a micro eNB to connect at 2GHz and LA eNB  to connect at 3.5 GHz. Aforesaid Micro eNB for control and LA eNB for data transmission: [0003]; the UE 10 may move out of range of the source local area cell 111 and into range of the neighbor, e.g., a target, local area cell 121, served by the neighbor, e.g., target, LAAP 120, which may require that the UE 10 be handed over from, the source LAAP 110 to the neighbor LAAP 120 (e.g., the solid-Hsueh depiction of UE 10 depicts its initial location in space, movement in space is depicted via a dashed arrow, and the dotted-Hsue depiction of UE 10 depicts its end location: [0036]). 

Regarding claim 10, the combination of BAI, HSU, specifically,  BAI teaches, , wherein the terminal is  configured to notify a radio base station, via the transmitter, of the number of radio base stations that are settable in the terminal as the target radio base station for transmission of the signal  (see fig. 7: element 700, 705, 710 dual connection with local eNB and micro eNB; an apparatus (e.g., macro eNB 100) may include means, such as the processor 24, and/or the like, for configuring a power save mode by generating a first discontinuous reception (DRX) pattern (e.g., DRX pattern-1) in response to aligning a time period of a paging occasion of the communication device (e.g., UE 10) to a designated, DRX active time in which the communication device is designated to be active upon detecting that the communication device: [0078]).

Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BAI, HSU   and further in view of Sun et al. (US Pub No. 2013/0089035  A1; hereinafter as “Sun”).

Regarding claim 4, the combination of BAI, HSU   teaches claim 1 as above. The combination does not explicitly disclose:  wherein the processor judges the type of 
Sun discloses: wherein the processor judges the type of the signal based on an LCID a Logical Channel ID (LCID) in a [[MAC]] Media Access Control (MAC) subheader (see Fig. 5a-5b; UE 665 may send MAC Control Elements over the wireless link between UE 665 and primary transmission point 655: [0086] lines 1-2; MAC Control Elements had LCID: [0077]; UL data to appropriate transmission points, a network entity (such as a primary transmission point, a secondary transmission point, a CoMP controller, and so forth) may coordinate the assignment of identifying information, e.g., logical channel identifiers (LCID), to CoMP radio bearers or sub radio bearers that are handled by the primary transmission point and the secondary transmission point(s).: [0068]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Sun to the system of BAI, HSU, and Li   in order to provide intended recipient an ID for downlink serving set and provide intended recipient an ID for uplink serving set (Sun, abstract). The motivation would be to improve and enhance inconsistencies and delays in the UL data forwarding and handling may be eliminated (Sun, [0013]). 

Regarding claim 5, the combination of BAI, HSU teaches claim 1 as above. The combination does not explicitly disclose: wherein the processor judges the type of the signal based on a Data/Control_ (D/C) field in a first bit of the RLC PDU.

Sun discloses: wherein the processor judges the type of the signal based on a Data/Control_ (D/C) field in a first bit of the RLC PDU (CoMP configuration 500, a separate radio bearer is used over a wireless link between primary transmission point 505 and UE 515 (shown as radio bearer 1) and a wireless link between secondary transmission point 510 and UE 515 (shown as radio bearer 2). Since each wireless link  carries a separate radio bearer, both primary transmission point 505 and secondary transmission point 510 have separate PDCP and RLC entities: [0053]; [0071]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Sun to the system of BAI, HSU, and Li   in order to provide intended recipient an ID for downlink serving set and provide intended recipient an ID for uplink serving set (Sun, abstract). The motivation would be to improve and enhance inconsistencies and delays in the UL data forwarding and handling may be eliminated (Sun, [0013]). 

Regarding claim 6, the combination of BAI, HSU teaches claim 1 as above. The combination does not explicitly disclose: wherein processor judges the type of the signal based on a Data/Control (D/C) field in a first bit of the PDCP PDU.

 	Sun discloses: wherein processor judges the type of the signal based on a Data/Control (D/C) field in a first bit of the PDCP PDU ([0077], [0078]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of Sun to the system of BAI, HSU, and Li   in order to provide intended recipient an ID for downlink serving set and provide intended recipient an ID for uplink serving set (Sun, abstract). The motivation would be to improve and enhance inconsistencies and delays in the UL data forwarding and handling may be eliminated (Sun, [0013]). 

Conclusion     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411              

/HARRY H KIM/Primary Examiner, Art Unit 2411